 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8 COGNIZANT WORLDWIDE LIMITED, et. al.,

 9                                 Plaintiffs,              Case No. CV19-1848 JCC-MLP

10          v.                                              ORDER SETTING TRIAL DATE
                                                            AND PRETRIAL SCHEDULE
11 BARRETT BUSINESS SERVICES, INC.,

12                                 Defendant.

13                                               INTRODUCTION

14          Having reviewed the Joint Status Report and Discovery Plan submitted by the parties

15 (dkt. # 61), the Court hereby sets this case for a jury trial and orders the following pretrial

16 schedule:

17                                     Event                                            Date

18      JURY TRIAL to begin at 9:30 a.m., in Courtroom 16206 on:                      2/1/2021

19      Deadline for joining additional parties                                       3/3/2020

20      Deadline for amending pleadings                                               4/6/2020

21      Telephone Status Conference regarding Discovery                              5/20/2020

22      Reports of expert witnesses under FRCP 26(a)(2) due                           8/3/2020

23


     ORDER SETTING TRIAL DATE AND PRETRIAL
     SCHEDULE - 1
 1      All motions related to discovery must be filed by this date and              8/20/2020
        noted for consideration no later than the third Friday thereafter
 2      (see LCR7(d))
        Rebuttal expert disclosures under FRCP 26(a)(2) due                           9/4/2020
 3
        Discovery to be completed by                                                  9/4/2020
 4
        All dispositive motions and motions to exclude expert testimony              10/5/2020
 5      for failure to satisfy Daubert must be filed pursuant to LCR 7(d)
        Mediation per LCR 39.1 held no later than                                    10/12/2020
 6
        All motions in limine must be filed by this date and noted on the            1/11/2021
 7      motion calendar no later than the third Friday after filing but no
        later than the Friday before the pretrial conference (see LCR
 8      7(d)(4))
        Agreed LCR 16.1 Pretrial Order due                                           1/18/2021
 9
        Trial briefs, proposed voir dire and jury instructions, and trial            1/28/2021
10      exhibits due.
11          The dates set forth in this order are firm dates that can be changed only by order of the

12 Court, not by agreement of counsel for the parties. The Court will alter these dates only upon

13 good cause shown. Failure to complete discovery within the time allowed is not recognized as

14 good cause.

15          If the trial dates assigned to this matter creates an irreconcilable conflict, counsel must

16 notify Tim Farrell, deputy clerk in writing within ten (10) days of the date of this Order and

17 must set forth the exact nature of the conflict. A failure to do so will be deemed a waiver.

18 Counsel must be prepared to begin trial on the date scheduled, but it should be understood that

19 the trial may have to await the completion of other cases.

20                                            COOPERATION

21          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

22 possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format

23 required by LCR 16.1, except as ordered below.


     ORDER SETTING TRIAL DATE AND PRETRIAL
     SCHEDULE - 2
 1                                               EXHIBITS

 2          The original and one (1) copy of the trial exhibits are to be delivered to Judge

 3 Coughenour’s chambers by 1/28/2021. Each exhibit shall be clearly marked. The Court hereby

 4 alters the LCR 16.1 procedure for numbering exhibits: Plaintiffs’ exhibits shall be numbered

 5 consecutively beginning with #1; Defendant’s exhibits shall be numbered consecutively

 6 beginning with #201. Duplicate documents shall not be listed twice. Once a party has identified

 7 an exhibit in the pretrial order, it may be used by any party. Each set of exhibits shall be

 8 submitted in a three-ring binder with appropriately numbered tabs.

 9                                             SETTLEMENT

10          If this case settles, Plaintiffs’ counsel shall notify deputy clerk, Tim Farrell at (206) 370-

11 8422 or via e-mail at: Tim_Farrell@wawd.uscourts.gov, as soon as possible. Pursuant to

12 LCR11(b), an attorney who fails to give the Deputy Clerk prompt notice of settlement may be

13 subject to such discipline as the Court deems appropriate. The Clerk is directed to send copies of

14 this Order to all parties of record.

15       DATED this 6th day of February, 2020.

16                                                         A
                                                           MICHELLE L. PETERSON
17                                                         United States Magistrate Judge

18

19

20

21

22

23


     ORDER SETTING TRIAL DATE AND PRETRIAL
     SCHEDULE - 3
